STATON, Judge,
concurring in result.
I concur in the result reached by Judge Hoffman. However, I cannot agree with Judge Hoffman that written notice is merely “preferable.” Although juveniles are not entitled to all of the constitutional guarantees afforded to adult criminals, they are nonetheless entitled to due process safeguards. In Matter of Jennings (1978), Ind.App., 375 N.E.2d 258, 260; Bible v. State (1970), 253 Ind. 373, 254 N.E.2d 319; In Re Gault (1967), 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527. Proper notice is within the due process protection afforded juveniles.1
Since proper notice must be given to juveniles, this Court must address the question: What notice is necessary when probation for juveniles is revoked? For adult criminals, due process safeguards required for revocation of parole are also required for revocation of probation. Gagnon v. Scarpelli (1973), 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656. Minimum due process requirements at the parole revocation hearing are: a) written notice of the claimed violations; b) disclosure of evidence against the parolee; c) opportunity to be heard in person and to present evidence; d) the right to confront and cross examine adverse witnesses; e) a neutral hearing body; and f) a written statement of the decision. Hawkins v. Jenkins (1978), Ind., 374 N.E.2d 496, 500 and Morrissey v. Brewer (1972), 408 U.S. 471, 92 S.Ct. 2593, 2595; 33 L.Ed.2d 484.
It is well established that juveniles must be afforded due process protection. It is also well established that due process for revocation of parole includes written notice. I must conclude that written notice is required for probation revocation hearings for juveniles.

. Gault held that for juvenile delinquency proceedings to comply with due process requirements, notice must be written notice, given sufficiently in advance of scheduled court proceedings to allow reasonable opportunity for preparation, and setting forth the alleged misconduct with particularity. Gault, supra at 1446.